Citation Nr: 0636604	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-39 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1979 to 
August 1979 and from April 1989 to March 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the veteran's initial claim 
for service connection for a left knee disability was denied 
in a July 1999 rating decision.  At that time, the record 
contained no evidence of current disability and the claim was 
denied as not being well grounded.  The veteran was notified 
of this decision.  Subsequently, the RO readjudicated the 
appeal.  In a January 2002 rating decision, the RO noted that 
although there was evidence of current disability, there was 
no evidence of continued treatment for the left knee in the 
ten years since discharge from active duty and denied the 
claim.  The veteran was notified of this decision and her 
appellate rights; she did not appeal.

In January 2004, the veteran again sought service connection 
for a left knee disability.  In a June 2004 rating decision, 
the RO determined that new and material evidence had not been 
submitted since the July 1999 rating decision and declined to 
reopen the claim.  The veteran appealed this decision and, 
subsequently, a Decision Review Officer (DRO) concluded that 
evidence of current disability constituted new and material 
evidence and reopened and denied the claim on the merits.  
Neither the June 2004 rating decision nor the September 2004 
DRO decision contain any reference to or discussion of the 
January 2002 rating decision, the last final denial of 
service connection for left knee disability.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006) which requires more than 
just a general statement that the evidence submitted must 
relate to the basis of the prior denial.  Instead, the notice 
must describe more specifically and affirmatively the kind of 
evidence that is required to reopen the claim.  Here, in 
April 2004, the veteran was sent a general letter informing 
her that in order to reopen her claim, she had to submit new 
and material evidence, which the letter defined as evidence 
that has not been previously considered that is relevant to 
the issue of service connection.  In light of the Kent 
decision, the April 2004 notice is inadequate in that it does 
not inform the veteran why her previous claim was denied, or 
what information she needs to submit to reopen her claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen her claim, 
what evidence, if any, she is to submit, 
and what evidence VA will obtain with 
respect to her claim.  Further, ask her 
to submit any evidence in her possession 
which pertains to her claim, and provide 
the veteran an explanation as to the 
meanings of "new" evidence and 
"material" evidence within the context 
of her claim.  The veteran should also be 
informed of the evidence necessary to 
substantiate a claim of entitlement to 
service connection for a left knee 
disability.

2.  When the development requested has 
been completed, and after allowing an 
appropriate time for response, the RO 
should consider whether new and material 
evidence has been submitted since the 
January 2002 rating decision, and, if so, 
whether the totality of the evidence 
makes it as likely as not that the 
veteran's left knee disability was either 
caused by, or began during her military 
service.  If the claim remains denied, 
provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


